 Case 1:20-cv-01589-JFB Document 38 Filed 12/28/20 Page 1 of 3 PageID #: 149




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

ASTELLAS PHARMA INC., ASTELLAS        )
IRELAND CO., LTD., and ASTELLAS       )
PHARMA GLOBAL DEVELOPMENT,            )
INC.,                                 )
                                      )
             Plaintiffs,              )
                                      )
      v.                              )                  C. A. No. 20-1589-JFB-CJB
                                      )
SANDOZ INC., ACTAVIS ELIZABETH LLC, )
ACTAVIS LLC, TEVA PHARMACEUTICALS )
USA, INC., APOTEX INC., APOTEX CORP., )
AUROBINDO PHARMA LTD., AUROBINDO )
PHARMA USA, INC., AUROLIFE PHARMA     )
LLC, SAWAI PHARMACEUTICAL CO., LTD., )
SAWAI USA, INC., PRINSTON             )
PHARMACEUTICAL INC., ZHEJIANG         )
HUAHAI PHARMACEUTICAL CO., LTD.,      )
HUAHAI US INC., SOLCO HEALTHCARE      )
US, LLC, WINDLAS HEALTHCARE, PVT.     )
LTD., WINDLAS BIOTECH LTD., ZYDUS     )
PHARMACEUTICALS (USA), INC., CADILA )
HEALTHCARE LTD. (d/b/a ZYDUS CADILA), )
LUPIN LTD. and LUPIN PHARMACEUTICALS, )
INC.,                                 )
                                      )
             Defendants.              )

                       MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the admission

pro hac vice of Samantha M. Lerner of Winston Strawn LLP, 35 W. Wacker Drive, Chicago, IL

60601-9703, to represent Defendants Teva Pharmaceuticals USA, Inc., Actavis Elizabeth LLC,

and Actavis LLC, in this matter.
 Case 1:20-cv-01589-JFB Document 38 Filed 12/28/20 Page 2 of 3 PageID #: 150




                                             /s/ Karen E. Keller
 OF COUNSEL:                                 John W. Shaw (No. 3362)
 George C. Lombardi                          Karen E. Keller (No. 4489)
 Samantha M. Lerner                          Andrew E. Russell (No. 5382)
 WINSTON & STRAWN LLP                        David M. Fry (No. 5486)
 35 W. Wacker Drive                          SHAW KELLER LLP
 Chicago, IL 60657                           I.M. Pei Building
 (312) 558-5600                              1105 North Market Street, 12th Floor
                                             Wilmington, DE 19801
                                             (302) 298-0700
                                             jshaw@shawkeller.com
                                             kkeller@shawkeller.com
                                             arussell@shawkeller.com
                                             dfry@shawkeller.com
                                             Attorneys for Defendants Teva
                                             Pharmaceuticals USA, Inc., Actavis Elizabeth
 Dated: December 28, 2020                    LLC, and Actavis LLC



                      [PROPOSED] ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for the admission pro hac vice of

Samantha M. Lerner is granted.



                                      United States District Judge

Date: _________________




                                         2
 Case 1:20-cv-01589-JFB Document 38 Filed 12/28/20 Page 3 of 3 PageID #: 151




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court and

am admitted, practicing and in good standing as a member of the Bar of Illinois and pursuant to

Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct

that occurs in the preparation or course of this action. I also certify that I am generally familiar

with this Court’s Local Rules. In accordance with Standing Order for District Court Fund

effective September 1, 2016, I further certify that the annual fee of $25.00 has been paid to

the Clerk of Court, or, if not paid previously, the fee payment will be submitted to the Clerk'

s office upon the filing of this motion.



                                                    ______________________________________
                                                    Samantha Maxfield Lerner
                                                    WINSTON & STRAWN LLP
                                                    35 W. Wacker Drive
                                                    Chicago, IL 60601-9703
                                                    (312) 558-6463
Dated: December 17, 2020                            slerner@winston.com
